DETAILED ACTION
Status of the Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 10,11 and 20 have been amended. Claims 3, 12 and 13 have been cancelled. Claims 1, 2, 4-11, and 14-20 are currently pending and have been examined below.	
Response to Amendment
	Applicant’s amendments to the claims are insufficient to overcome the 101 rejection set forth in the previous Office Action. The rejection has been maintained. See below.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-11, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a method, an apparatus, and a computer program stored in a recording medium to perform a process in combination with hardware; therefore, claims 1 and 10 pass the first step of the eligibility test. Claim 20, which relates to the computer program will be addressed in terms of eligibility further below. For purposes of compact prosecution, however, claim 20 will be analyzed as if passing step 1.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities and/or a mental process that can be performed in the human mind.  Using claim 1 as a elements of:
	determining a plurality of target workplaces; 
	receiving input of real estate information; 
	determining public transportation stations within a predetermined search radius from the real estate information as a start point; 
	determining public transportation stations within the predetermined search radius from each of the plurality of target workplaces as an end point; 
	 if a number of end point public transportation stations within the predetermined search radius is larger than a preset critical value, reducing the predetermined search radius;
	determining each public transportation route from the start point public transportation stations to the end point public transportation stations using the public transportation database information; 
	 calculating a plurality of route scores by workplace, for each of the plurality of public transportation routes, reflecting an objective route element and a transportation convenience between the inputted real estate and the target workplace, and a preset workplace weight for each of the plurality of target workplaces using the workplace database information; 
	evaluating public transportation convenience for the inputted real estate by summing up the route scores by workplace for each of the plurality of public transportation routes to produce convenience evaluation results; and 2Application No.: 15/802,495Docket No.: KCL-107 (KIST) 
	visually providing the convenience evaluation results to a user, or transmitting the convenience evaluation results to a device or system.

	Additionally, the claimed steps of determining a plurality of endpoints (i.e., workplaces), receiving a start point (i.e., real estate address), determining different public transportation routes for the start point to end point based on a desirable radius, determining a route score (i.e., ranking the different transportation options) and evaluating a public transportation convenience for the start point based on the different route scores, including presenting such information can be performed mentally (or with paper and pen) by a person.  The mind of a human being processes information such as transportation options all of the time when determining the best option for traveling to different locations.  A person can mentally make the claimed determination and evaluation in their mind based on both objective and subjective criteria and can present such information, using pen and paper. Therefore, the claimed abstract idea is also considered to be reciting a mental process type of abstract idea.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A). With regard to claim 1, the additional elements claimed are:
an apparatus including a database information storage unit; and
a device or system.
 The claim is simply instructing one to practice the abstract idea by using computers such as the generically recited apparatus including a database storage unit and a user device or system to perform steps that define the abstract idea.  With regard to claim 10, the additional elements recited include at least one processor configured to execute at least one program to implement units, an input unit, a public transportation route determination unit, and a public transportation convenience evaluation unit. The broadly claimed units amount to the use of an apparatus, including a generic processing device comprising units that are simply being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using computers such as the generically recited input unit to receive information and the determination unit and the evaluation unit to perform steps that define the abstract idea.  The units are described in the specification as “computer related entity such as hardware, a combination of hardware and software, or software. For example, the unit, module, device or system in the specification may include a process being executed, a processor, an object, an executable, a thread of execution, a program, and/or a computer, but is not limited thereto. For example, both a computer and an application running on the computer may correspond to the unit, module, device or system in the specification.”  This does not amount to more than a mere instruction to implement the abstract using a computer. Additionally, these limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.  See MPEP 2106.05(f).
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer, and database, to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claims 11 and 12, the storage of the public transportation data and workplace data is further reciting the same abstract idea of the independent claims (method of organizing human activity and mental process). For the 2nd prong, if one assumes the data storage to not be part Versata). Thus, data storage, if considered an additional limitation does not amount to significantly more. 
For claims 2, 4-9 and 14-19, the recited limitations are further defining the abstract idea of the claim. Nothing additional is claimed for considered beyond further embellishment of the abstract idea in the claims 1, 10 and 20. 
With respect for Claim 20, directed to a “computer program product”: When the broadest reasonable interpretation of a claim covers a signal per se (e.g., when the specification does not expressly limit the computer readable media to non-transitory media), the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. See also “Subject Matter Eligibility of Computer Readable Media,” Notice of the Director, Jan. 26, 2010 
 Under the broadest reasonable interpretation, the claimed computer program product includes transitory propagating signals per se, and is therefore rejected as non-statutory.  Note, a claim drawn to such a computer-readable storage medium that covers transitory and non- transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 US.C. § 101 by adding the limitation "non- transitory" to the claim. Cf. Animals - Patentability, 1077 OJf Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not 

Response to Arguments

With respect to the rejection of Claims 1, 2, 4-11, and 14-20 under § 101, Applicant asserts on pages 11-15 of Applicant’s remarks that:
With regard to the remarks “This judicial exception is not integrated into a practical application” in the above, to the contrary, as pointed out in Applicant’s response to the final Office Action, amended independent claim 1 recites “visually providing the convenience evaluation results to a user, or transmitting the convenience evaluation results to a device or system,” and independent claims 10 and 20 are correspondingly amended. This subject matter clearly recites a practical application.
Response: The Examiner has fully considered the remarks but they are not persuasive. As noted in the rejection, the claims do not recite a practical application of the abstract idea.  According to MPEP 2016.04(d) integration of a judicial exception into a practical application has been shown when an additional element or combination of elements :
Improve in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c)
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
In the present case, the amended claim language reciting “visually providing the convenience evaluation results to a user, or transmitting the convenience evaluation results to a device or system” does not recite an improvement to the functioning of the computer or an improvement to other technology or technical field. Nor does it recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Rather, the additional limitation of a “device or user system” used for displaying the results of the abstract idea merely uses a generic computer as a tool to perform the abstract idea. 
With respect to the rejection of Claims 1, 2, 4-11, and 14-20 under § 101, Applicant asserts on pages 11-15 of Applicant’s remarks that:
embodiments corresponding to the present claims improve both computer function and a related technology. As noted in Applicant’s response to the final Office Action, the present specification discloses at page 14, lines 18-22: “Additionally, to improve the efficiency of public transportation route search, the step of setting a critical value for the end point public transportation station may be further included, and when the number of end point public transportation stations within the predetermined search radius is larger than the preset critical value, the step of reducing the search radius may be included” (emphasis added). Improving the efficiency of public transportation route search necessarily improves the efficiency of the computer executing the search, and therefore necessarily further improves the public transportation technology utilizing the computer. 
Response: The Examiner has fully considered Applicant’s arguments, but they are not considered to be persuasive. In Enfish, the court found the claims to recite an improvement in computer functionality, noting that the it was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 
In the present case, the Specification does not include a discussion of the prior art and how the invention improves the way the computer functions. Rather, the specific describes an improvement in the abstract idea itself, namely route optimization. This is further supported by Applicant’s own admission, which quotes Specification page 14, lines 18-22 as the only portion of the Specification that describes an improvement. The specification recites “Additionally, to improve the efficiency of public transportation route search… a critical value is set to reduce the search radius.” This is improving the efficiency of the search not the computer itself. This is more akin to  FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), where the courts have indicated that the claims are not sufficient to show an improvement in computer-functionality. In FairWarning, the court found that accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer and is not an improvement in computer functionality. Like FairWarning, the claims in the present claim recite an efficiency that comes solely from the capabilities of a general purpose computer (i.e., narrowing searches using search limits). Applicant’s further amendments to include a database for providing information is likely not a recitation that improves computer functionality for the same reasons stated above. Therefore, the rejection is maintained.
Conclusion
 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689